Opinion by
Cline, J.
At the time of importation two questions were raised by the appraiser, one relating to an item of 5 percent which the importer claimed was a buying commission. A test case was established and the importer was sustained. (Cohen & Mann v. United States, Reap. Dec. 4647, affirmed in Reap. Dec. 4865.) That decision was followed in connection with the entries involved herein (Cohen & Mann v. United States, Reap. Dec. 5967).
The second question arose as to one item invoiced as "Dewet'’ cloth. The customs broker testified that because the merchandise was the first shipment of this kind, the examiner wanted an investigation made; that as a result of said investigation, the examiner found several sales had been made on the other side to small dealers; that the appraiser found there was a foreign-market value; that it was decided to appeal to reappraisement, but when it became impossible to try the case, due to war conditions, the appeal was abandoned. A witness for the petitioner testified that a few sales were made at retail for consumption in Poland; that the merchandise imported by the petitioner was of better quality than that sold in Poland; and that this information was given to the examiner. The court held that the petitioners were without intent to defraud the Government or deceive its officials as to the proper value of the merchandise and that there was an honest difference of opinion between the importer and the Government appraiser as to the proper basis of valuation. (Syndicate Trading Co. v. United States, 13 Ct. Cust. Appls. 409, T. D. 41339, cited.) The petition was therefore granted: